IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                     )       No. 73702-3-1
                                         )
                     Respondent,         )
                                         )       DIVISION ONE
                     v.                  )
                                         )
ROBERT CHARLES JACKSON 11,               )       UNPUBLISHED OPINION
                                         )
                     Appellant.          )       FILED: March 13, 2017
                                         )


       MANN, J. — Robert Jackson II appeals his conviction for attempted commercial

sexual abuse of a minor. Jackson contends that:(1) there was insufficient evidence for

a jury to convict him on one of the alternative means of the offense,(2) the trial court

erred in providing an expert opinion instruction when the State failed to notify Jackson

that it was offering an expert witness under Criminal Rule (CrR)4.7(a)(2)(ii), and (3)the

prosecutor committed reversible misconduct during closing arguments. We disagree

and affirm Jackson's conviction.
No. 73702-3-1/2


                                                 FACTS

        On July 10, 2014, King County Sheriff's Vice Detective Mike Garske posted an

ad in Craigslist's1 "Casual Encounters" section, a part of Craigslist where prostitution is

"prevalent." The ad was part of a sting operation called "Cold Shower." It was designed

to catch men trying to buy sex with underage prostitutes. In the ad, Garske pretended

to be a 20-year-old woman looking for "love:"

        Young Hard Body looking for NSA — w4m —20(Newcastle)E2]

        Im hella horny. What more can I say, please be for real and come save
        me. I don't like to do the pic thing because of the "pervs" who just want to
        play with themselves. I rather be in the room when that happens. . . that
        it makes it ok. I would help. horny girl needs love.

        Jackson responded to Garske's ad via Craigslist's anonymous e-mail interface.3

Jackson asked Garske,"Do you still need that lovin'? I just got off work and . . . could

use some loving myself." Garske replied, "baby come see me." Jackson asked where

they could meet. Garske then told Jackson his age and his price:

       [GARSKE]: im in renton right now

        baby I don't like to send pics of myself to anyone last time I did that some
        dude posted my pick as an anal queen. I have to be careful with that my
        mom found the ad. I am almost 16 but I look 25. I am smoking hot and
        look like that girl from twilight. I am nice and tan though

        I need you to come see me or come get me so we can meet. I need at
        least 100. when do you want to meet

       [JACKSON]: I can come to you. Where are you? Do you have a place
       we can be?

        1 Craigslist is an online classified advertisement website with sections devoted to topics such as
jobs, housing, personals, items for sale, and services.
        2 "NSA" means "no strings attached." "w4m" means a woman interested in a man. This number
represents the age of the poster.
        3 When a user responds to an ad on Craigslist, the site's interface anonymizes the user and the
poster's e-mail addresses.
                                                 -2-
No. 73702-3-1/3



       [GARSKE]: yes come see me how long will it take to get to renton.[4]

        Because of the flurry of e-mails generated by the ad,5 Garske saved the above

three-paragraph response so he could quickly respond to each e-mail inquiry. In

Jackson's case, Garske mistakenly sent Jackson the same three-paragraph response

twice. This second e-mail also stated that Garske was "almost 16" and that he needed

"at least 100."

        Jackson became suspicious. "Umm . . . your last message is exactly like an

earlier one. What's going on? Why did you tell me your age? Is this a sting?" Garske

responded, "hell no . . . . I just wanted to tell you about myself. I am not a cop baby."

Jackson responded,"Ok can come to you now. Where do we meet?" Jackson and

Garske agreed to meet at a hotel in Renton. Jackson agreed to bring condoms and to

call the number Garske gave him when he arrived.

        At 8:45 p.m., Jackson arrived at the arranged hotel and called the number that

Garske gave him. An undercover female police officer answered and told Jackson to

drive around to the back of the hotel so that she could confirm that Jackson was not a

cop. Jackson complied, parked, and walked to the designated hotel room. After

knocking on the door, Jackson was arrested. In the search incident to arrest, officers

found a small bottle of lubricant, $100 in cash, a cell phone, a small piece of paper with

the undercover officer's phone number on it, and a wallet with additional cash. A later

search of Jackson's phone revealed that it had been used to call the undercover

officer's number.

        4(Emphasis added.)
        5 Garske testified that posting this ad on Craigslist was like a "winning slot machine." Garske also
said that it was very common to receive 40 or 50 replies in the first 5 minutes after posting the ad.
                                                 -3-
No. 73702-3-1/4


       The State charged Jackson with attempted commercial sexual abuse of a minor

under RCW 9.68A.100. Specifically, the State alleged that Jackson violated parts (b)

and (c) of the statute by attempting to (1) pay a fee to a minor as compensation for

having engaged in sexual conduct and (2) solicit, offer, or request to engage in sexual

conduct with a minor for a fee. See RCW 9.68A.100.

       After a three-day trial, the jury convicted Jackson of attempted commercial

sexual abuse of a minor. Jackson was sentenced to 15.75 months imprisonment.

                                       ANALYSIS



       Jackson argues first that his right to a unanimous jury was violated because the

State presented no evidence that Jackson solicited, offered, or requested to engage in

sexual conduct with a minor for a fee. See RCW 9.68A.100(c). We disagree.

                                            A

       Criminal defendants have a right to a unanimous jury verdict under article 1,

section 21 of the Washington Constitution. State v. Owens, 180 Wash. 2d 90, 95, 323
P.3d 1030 (2014). This right includes the "right to a unanimous jury determination as to

the means by which the defendant committed the crime when the defendant is charged

with (and the jury is instructed on) an alternative means crime." Owens, 180 Wash. 2d at

95. When there is sufficient evidence before the jury to support each of the alternative

means of committing the crime, "express jury unanimity as to which means is not

required." Owens, 180 Wash. 2d at 95. "If, however, there is insufficient evidence to

support any means, a particularized expression of jury unanimity is required." Owens,



                                         -4-
No. 73702-3-1/5
180 Wash. 2d at 95; State V. Ortega-Martinez, 124 Wash. 2d 702, 707-08, 881 P.2d 231

(1994).

       Generally, the threshold question before the court is whether the statute at issue

is an alternative means statute. Here, because Jackson and the State agree that the

crime of commercial sexual abuse of a minor, RCW 9.68A.100, is an alternative means

crime, we do not need to decide this issue. Because the jury did not identify the specific

means that Jackson violated, we must determine whether there is sufficient evidence to

support each of the alternative means of committing the crime. Evidence is sufficient if,

viewing the evidence in a light most favorable to the State, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. Owens,
180 Wash. 2d at 99 (citing State v. Franco, 96 Wash. 2d 816, 823,639 P.2d 1320 (1982)).



       The State charged Jackson with violating RCW 9.68A.100(1)(b) and (c). Under

this statute, a person is guilty of the crime of commercial sexual abuse of a minor if:

      (b) He or she pays or agrees to pay a fee to a minor or a third person
      pursuant to an understanding that in return therefore such minor will
      engage in sexual conduct with him or her; or

      (c) He or she solicits, offers, or requests to engage in sexual conduct with
      a minor in return for a fee.

"A person is guilty of an attempt to commit a crime if, with intent to commit a specific

crime, he or she does any act which is a substantial step toward the commission of that

crime." RCW 9A.28.020. A substantial step is an act that is "strongly corroborative" of

the actor's criminal purpose. State v. Johnson, 173 Wash. 2d 895, 899, 270 P.3d 591, 594

(2012)(citing State v. Luther, 157 Wash. 2d 63, 78, 134 P.3d 205 (2006)). Consequently,


                                           -5-
No. 73702-3-1/6


in order to convict Jackson, the State was required to prove that there was sufficient

evidence to demonstrate that Jackson intended to, and took a substantial step toward:

(1) agreeing to pay a fee to a minor to engage in sexual conduct, or (2) soliciting,

offering, or requesting a minor to engage in sexual conduct. Because the State asked

the jury to find Jackson guilty on either of these means, Jackson's right to a unanimous

jury is satisfied only if the State presented sufficient evidence of each means. Ortega-

Martinez, 124 Wash. 2d at 707-08.

       Jackson does not challenge the sufficiency of the State's evidence that he

attempted to pay a minor to engage in sexual conduct in violation of RCW

9.68A.100(1)(b). Jackson challenges only the sufficiency of the evidence in support of

his violation of RCW 9.68A.100(1)(c). Jackson asserts that there was insufficient

evidence demonstrating that he attempted to "solicit, offer, or request" to engage in

sexual conduct with a minor in return for a fee. We disagree.

       After Garske sent Jackson an e-mail with an age ("almost 16") and price ("at

least 100"), Jackson replied, "I can come to you." Then, after confirming the exchange,

Jackson asked,"Where are you? Do you have a place we can be?" Later, after Garske

inadvertently resent a copy of the previous e-mail with the age and price, Jackson again

asked "[w]here do we meet?" and "[y]ou have a place we can go to, right?" Once the

details of the underlying transaction became clear—"at least 100" for "lovin" with a

woman who was "almost 16"—Jackson's questions about where to meet and where

they could "be" constituted the prohibited conduct— a "request[]to engage in sexual

conduct with a minor in return for a fee." See RCW 9.68A.100(c).



                                          -6-
No. 73702-3-1/7


       Jackson argues that the remainder of his exchange with Garske after Garske's

mistake (sending the duplicate e-mail) was an exchange about "where and when

[Garske and Jackson] should meet, and that [Jackson] will bring condoms at the

detective's request." This, Jackson argues, was not a request for sex with a 15-year-old

woman for $100. Viewing the evidence in the light most favorable to the State, this

argument fails. In the light most favorable to the State, this question is not, as Jackson

argues, simply an exchange about "where and when [Garske and Jackson]should

meet." Interpreted in the light most favorable to the State, the exchange was a request

to engage in sexual conduct with a minor in return for a fee in violation of RCW

9.68A.100(c).

       Jackson also asserts that the prosecutor conflated subsections (b) and (c) in his

closing arguments by arguing:

               What's interesting here is the moment that the defendant agrees to
       do all that stuff—that he knows the price, he knows it is for sex—at that
       moment he knows that and agrees [to] it, he has committed a crime.

      Remember, we go all the way back here: pays or agrees to pay; solicit,
      offer, or request to engage. At the moment when he has that back-and-
      forth, he has committed the crime.

While we agree that this statement alone does combine both means, the prosecutor

also argued:

      [Y]ou commit the crime. . . when you pay or agree to pay a fee to a minor
      pursuant to an understanding that in return, the minor will engage in
      sexual conduct. Or you solicit, offer, or request to engage in sexual
      conduct with a minor in return for a fee.

      [Y]ou only have to attempt to make an agreement with somebody. You
      only have to attempt to try to solicit them. You only have to attempt to
      offer.


                                          -7-
No. 73702-3-1/8


       Reviewing the evidence presented and the prosecutor's argument in full, we

agree with the State that there was sufficient evidence from which a rational trier of fact

could conclude that Jackson attempted to (1) agree to pay a minor for sexual conduct

and (2) request sexual conduct from a minor in exchange for a fee. Jackson took a

substantial step toward requesting sex with a minor: he followed through on the e-mail

exchange by driving to the hotel with condoms, lubricant, and the correct amount of

money. Jackson's constitutional right to a unanimous jury verdict was not violated.

                                                11

       Jackson argues second that the trial court erred by instructing the jury on expert

testimony despite the State's failure to identify Garske as an expert under

CrR 4.7(a)(2)(ii). We disagree.

                                                A

       CrR 4.7(a)(2)(ii) requires the prosecuting attorney to disclose to the defendant

"any expert witnesses whom the prosecuting attorney will call at the hearing or trial, the

subject of their testimony, and any reports they have submitted to the prosecuting

attorney." The purpose of this rule is to prevent the defendant from being prejudiced by

surprise or government misconduct. State v. Cannon, 130 Wash. 2d 313, 328, 922 P.2d

1293(1996). Failure to comply with discovery rules may lead to a continuance,

dismissal, or other order deemed just by the court under the circumstances.

CrR 4.7(h)(7)(i); State v. Barry, 184 Wash. App. 790, 796, 339 P.3d 200 (2014).

       A trial court's discovery decision will be upheld on appeal absent a manifest

abuse of discretion. State v. Blackwell, 120 Wash. 2d 822, 826, 845 P.2d 1017(1993). A

court abuses its discretion only when its decision is "manifestly unreasonable, or

                                          -8-
No. 73702-3-1/9


exercised on untenable grounds, or for untenable reasons." State ex rel. Carroll v.

Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 (1971). In other words, we ask whether "any

reasonable judge would rule as the trial judge did." State v. Thang, 145 Wash. 2d 630,

642,41 P.3d 1159 (2002).

       The admissibility of expert testimony is governed by ER 702. If "specialized

knowledge" will assist the trier of fact in understanding the evidence, then a witness

qualified as an expert by "knowledge, skill, experience, training, or education, may

testify thereto in the form of an opinion or otherwise." ER 702. "Expert testimony is

helpful to the jury if it concerns matters beyond the common knowledge of the average

layperson and is not misleading." State v. Groth, 163 Wash. App. 548, 564, 261 P.3d 183

(2011). If expert testimony is admitted, then the trial court should provide the expert

witness pattern instruction if requested.6 Jury instructions are "sufficient when they

allow counsel to argue their theory of the case, are not misleading, and when read as a

whole properly inform the trier of fact of the applicable law." Bodin v. City of Stanwood,

130 Wash. 2d 726, 732, 927 P.2d 240 (1996).



       Here, while the State's witness list included seven police officers, none were

designated as experts. Contrary to the requirement in CrR 4.7(a)(2)(ii), the State did

not disclose during discovery that it was planning to call expert witnesses. The State

did, however, identify Garske in the Certification for Determination of Probable Cause

as assisting Renton police "in an undercover operation targeting males soliciting the



       6 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 6.51 (4th ed.
2016)(WPIC).
                                            -9-
No. 73702-3-1/10


services of juvenile prostitutes." During discovery, the State also provided Jackson a

copy of Garske's police report that included a description of the sting operation and

Garske's experience. The State also listed Garske as a witness in its trial brief and

offered the expert witness pattern instruction as part of its pretrial proposed jury

instructions.

       During trial, the State elicited almost 30 pages of testimony from Garske

explaining his training and experience as a vice detective specializing in undercover

prostitution operations. Garske explained why the juvenile prostitution industry moved

online, how it functions, the language it employs, and law enforcement efforts. Other

than minor hearsay and relevance objections, Jackson did not object to the basis of

Garske's experience, specialized knowledge, or the helpfulness of this testimony.

Moreover, during cross-examination Jackson elicited similar expert testimony from

Garske concerning his experience with women on Craigslist who are not prostitutes and

legitimately seeking casual sex, how prostitution is marketed on Craigslist, and the

"going rate" for prostitution.

       During closing argument, the State did not identify Garske as an expert or

suggest that the jury should convict Jackson based on Garske's expert opinions. The

State instead focused on Garske's testimony describing the sting operation, local

prostitution, his communications with Jackson, and Jackson's arrest. Jackson also

relied on Garske's testimony during closing. For example, Jackson relied on Garske's

specialized knowledge of the "upsell" during his closing to argue that Jackson brought




                                           -10-
No. 73702-3-1/11


extra money to the hotel because he thought that he was dealing with an adult prostitute

who would upsell her services.7

       Although the State failed to identify Garske as an expert as required by CrR

4.7(a)(2)(ii), Jackson had notice that Garske would testify and the subjects of Garske's

testimony. The trial court did not abuse its discretion in overruling Jackson's discovery

objection and providing the jury with the expert witness instruction.

       Moreover, Jackson does not show that he was prejudiced by the expert witness

instruction. The instruction informed the jury that a witness with special training,

education, or experience was allowed to express an opinion in addition to testifying to

facts. The instruction expressly informs the jury that they "are not, however, required to

accept his or her opinion." Jackson does not claim or demonstrate that the instruction

misled the jury, failed to properly inform the jury of the applicable law, or prohibited him

from arguing the theory of his case. Instead, Jackson relied on Garske's expertise both

in cross-examination and in closing. Any error in giving the requested instruction was

not prejudicial.

                                                 Ill

       Jackson argues next that the prosecutor committed reversible misconduct at trial

by impugning defense counsel's integrity during closing argument. We disagree.

                                                 A

       Allegations of prosecutorial misconduct are reviewed under an abuse of

discretion standard. State v. Brett, 126 Wash. 2d 136, 174-75, 892 P.2d 29 (1995). To



       7 Report of Proceedings(RP)(May 7, 2015) at 446 (arguing that Jackson brought extra cash
because he expected the upsell tactic that Garske explained).
                                              -11-
No. 73702-3-1/12


establish prosecutorial misconduct, the defendant must show that the prosecutor's

comments were "both improper and prejudicial in the context of the entire record and

circumstances at trial." State v. Thorgerson, 172 Wash. 2d 438, 442, 258 P.3d 43(2011).

Prosecutorial misconduct does not constitute prejudicial error unless "there is a

substantial likelihood that the instances of misconduct affected the jury's verdict. Brett,
126 Wash. 2d at 175.

                                                      B

        Jackson argued in closing argument that the jury should convict him of the

lesser-included offense of attempting to patronize a prostitute. The prosecutor, in

rebuttal, made the following statement:

        The defendant knows what he did. He has engaged in the time-honored
        tradition of trying to cut his losses by asking you to acquit [sic]8 him of that
        lesser count. Don't be looped into that. If you believe his story, cut him
        loose. Cut him loose.

Jackson assigns error to this statement and argues that the statement "time-honored

tradition of trying to cut his losses" was misconduct because it (1) disparaged defense

counsel by suggesting that counsel acted with dishonesty and (2) relied on facts not in

evidence.

        In general, a prosecutor has "wide latitude" in closing argument to draw and

express reasonable inferences from the evidence. State v. Fisher, 165 Wash. 2d 727, 747,

202 P.3d 937(2009)(quoting State v. Gregory, 158 Wash. 2d 759, 860, 147 P.3d 1201

(2006)). Further, "the prosecutor, as an advocate, is entitled to make a fair response to

the arguments of defense counsel." State v. Russell, 125 Wash. 2d 24, 87, 882 P.2d 747

         8 Given Jackson's argument in closing that the jury should convict him of the lesser-included
offense, and the prosecutor's characterization of that strategy as Jackson 'cut[ing] his losses," it is most
likely that the prosecutor intended to say "convict" rather than "acquit."

                                                  -12-
No. 73702-3-1/13


(1994). A prosecutor may not, however, "disparagingly comment on defense counsel's

role or impugn the defense lawyer's integrity." Thorgerson, 172 Wash. 2d at 451.

       Here, however, the prosecutor did not disparage defense counsel. Instead, in

direct response to Jackson's closing argument that the jury should convict him of the

lesser-included offense of attempting to patronize a prostitute, the prosecutor argued

that "ftlhe defendant" had "engaged in the time-honored tradition of trying to cut his

losses."9 This statement was not an attack on Jackson or his counsel personally; nor

did the statement denigrate defense counsel's role. The statement was instead a fair

characterization of Jackson's strategy of admitting to a lesser offense in hopes that the

jury would acquit him of the more serious offense.

       Jackson relies primarily on Thorgerson to support his claim. In Thorgerson, the

prosecutor referred to the defense's presentation as using "sleight of hand" to distract

the jury from "pay[ing] attention to the evidence." 172 Wash. 2d at 452. While finding the

error harmless, the Supreme Court determined that "the prosecutor went beyond the

bounds of acceptable behavior in disparaging defense counsel." Thorgerson, 172
Wash. 2d at 452. The court held the statement was improper because the dictionary

definition of "sleight of hand" "implies wrongful deception or even dishonesty in the

context of a court proceedings." Thorgerson, 172 Wash. 2d at 452.

       Here, the phrase "time-honored tradition of trying to cut his losses" is not

improper because it does not imply deception or dishonesty. The dictionary definition of

"time-honored" means "honored or entitled to honor because of age or long usage" and



       9(Emphasis added.)


                                          -13-
No. 73702-3-1/14


"long established." 10 The dictionary definition of "cut your losses" is to "avoid losing any

more money than you have already lost."11 This phrase does not imply that Jackson or

his counsel's strategy was to lie to or mislead the jury. Indeed, viewing the phrase in

the case's context, the phrase accurately describes Jackson's trial strategy: admit to

attempting to patronize a prostitute, but not a minor prostitute.

         Moreover, in addition to not being improper, the comments were not prejudicial.

Jackson admitted to attempting to patronize a prostitute; the only disputed issue was

whether he knew she was a minor. During the closing argument, the State summarized

the testimony and argued that Jackson knew the prostitutes age based on:(1) the first

word in the ad's title ("Young"),(2) Garske's e-mail in response to Jackson's inquiry

stating "she" was "almost 16," looked "like the girl in Twilight," and referred to her mom,

(3) Garske's mistaken repetition of that e-mail,(4) Jackson's response asking,"Why did

you tell me your age? Is this a sting?" and (5)the fact that Jackson continued

communicating and ultimately showed up at the designated hotel. Considering the

weight of the evidence against Jackson, there is not "a substantial likelihood" that the

comments affected the jury's verdict. Brett, 126 Wash. 2d at 175.

        The trial court did not abuse its discretion in overruling Jackson's objections to

the State's alleged prosecutorial misconduct during the State's closing argument.

                                                     IV

        Jackson raised three arguments in his statement of additional grounds. We

consider issues in statements of additional grounds that are not repetitive of briefing and


        10 WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 2395(2002).
        11 CAMBRIDGE ENGLISH DICTIONARY ONLINE,
http://dictionary.cambridge.org/us/dictionary/englishicut-your-losses (last visited Mar. 1, 2017).

                                                  -14-
No. 73702-3-1/15


that adequately inform the court of the nature and occurrence of the alleged errors. See

RAP 10.10(a). Jackson argues first that the statement "[i]f you believe him, cut him

loose" led the jury to believe the lesser offense of attempting to patronize a prostitute

carried no punishment. This argument fails. The court granted the State's motion in

limine for an order prohibiting the defense from referring to Jackson's punishment.

        Jackson argues second that the jury should have been informed that that Garske

violated Craigslist's terms of use requiring users to affirm that they are over the age of

18. This argument fails. The jury was informed of Craigslists' terms. Garske testified to

Craigslist's terms of use including the requirement that posters be 18 years old. And

further, both counsel discussed the terms of use during closing arguments.

        Jackson argues finally that he received ineffective assistance of counsel and lists

multiple assignments of error. The alleged errors concern the effectiveness of defense

counsel and particularly whether counsel appropriately emphasized certain facts or

arguments. Some assignments reference facts outside of the record.

        We review an ineffective assistance of counsel claim de novo. In re Pers.

Restraint of Hutchinson, 147 Wash. 2d 197, 207, 53 P.3d 17(2002). In order to

demonstrate ineffective assistance of counsel, a defendant must show that his

counsel's representation was deficient and that the deficient performance prejudiced the

defendant. Hutchinson, 147 Wash. 2d at 206.

        Here, defense counsel's conduct was not deficient. Although Jackson's counsel

was apparently very busy,12 his conduct did not fall below an objective standard of



        12 For example, Jackson's counsel asked the court for leave to attend another trial just after the
jury was impaneled.

                                                  -15-
No. 73702-3-1/16


reasonableness. It appears from the record that counsel's failure to object,

deemphasize, or emphasize certain facts was strategic. Jackson's claim fails.

        We affirm Jackson's conviction.13



                                                              1(44.
                                                                       11
                                                                       /

WE CONCUR:




        13 The State requests attorney fees on appeal in the event that it prevails. The parties are
referred to RAP 14.2.


                                                 -16-